EXHIBIT 10.38

Execution Copy

STOCK PURCHASE AND SHAREHOLDER AGREEMENT

dated

June 1, 2004

by and among

WELMAN HOLDINGS, INC.,

ZIONS BANCORPORATION,

ZIONS FIRST NATIONAL BANK

and

PCS WEALTH MANAGEMENT, LLC



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      Definitions    1.1   Definitions      2     
ARTICLE II      Purchase and Sale of Common Stock    2.1   Authorization of
Common Stock      8   

2.2

  Sale and Purchase      9   

2.3

  Closing      9   

2.4

  Delivery      9      ARTICLE III      Series A Cumulative Preferred Stock   
3.1   Issuance of Preferred Stock      9   

3.2

  Contributed Assets      10   

3.3

  Additional Issuances of Preferred Stock      10   

3.4

  Preferred Participation Amount Issuance      11   

3.5

  Repurchases of Preferred Stock      11      ARTICLE IV      Representations
and Warranties of Zions, ZFNB and the Company    4.1   Organization, Good
Standing and Authority      12   

4.2

  Capitalization      12   

4.3

  Authorization; No Breach      13   

4.4

  Regulatory Matters      14   

4.5

  Rights of Common Stock      14   

4.6

  Ownership of Common Stock      14   

4.7

  Litigation      14   

4.8

  Company Activities      15      ARTICLE V      Representations and Warranties
of PCS LLC    5.1   Organization, Execution, Delivery and Performance      16   

5.2

  Offering      16   

5.3

  Investment      16   

5.4

  No Breach      17   

5.5

  Financing      17   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   5.6   Litigation      17      ARTICLE VI      Conditions to the
PCS LLC’s Obligations at Closing    6.1   Representations and Warranties;
Performance      18   

6.2

 

Proceedings

     18   

6.3

 

Closing Certificate

     18   

6.4

 

Employment Agreement

     19   

6.5

 

No Governmental Action

     19   

6.6

 

Legal Opinion

     19   

6.7

 

Waiver

     19      ARTICLE VII      Conditions to Zions’ and ZFNB’s Obligations at
Closing    7.1   Representations and Warranties; Performance      19   

7.2

 

Closing Certificate

     20   

7.3

 

Employment Agreement

     20   

7.4

 

PCS LLC Operating Agreement

     20   

7.5

 

No Governmental Action

     20   

7.6

 

Waiver

     20      ARTICLE VIII      Covenants    8.1   Filings      20   

8.2

 

Conditions to Closing

     21   

8.3

 

Restrictions on Other Agreements

     21      ARTICLE IX      Company Governance and Operations    9.1   The
Board of Directors      21   

9.2

 

Financial Information

     21   

9.3

 

Guaranteed Investment

     22   

9.4

 

Loans and Deposits

     23   

9.5

 

Other Services

     25   

9.6

 

Company Policies

     25   

9.7

 

Limitations on Ownership; Additional Common Stock

     25   

9.8

 

Asset Sales

     26   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page      ARTICLE X       Transfers of Capital Stock    10.1   
Prohibition Against Transfers      26    10.2    Regulatory Compliance      26
   10.3    ZFNB Right of First Refusal      26    10.4    Transfer by ZFNB     
27    10.5    ZFNB Calls      28    10.6    PCS LLC’s Put      30    10.7   
Buy-Back Payment; Buy-Back Closings      31    10.8    Valuation Procedures     
34    10.9    Legends      37       ARTICLE XI       Termination    11.1   
Mutual Consent      37    11.2    Termination by Either Party      37    11.3   
Termination by PCS LLC      38    11.4    Termination by Zions or ZFNB      38
   11.5    Liability for Termination      38       ARTICLE XII      
Indemnification    12.1    Indemnification by ZFNB      38    12.2    Defense of
Claims      39       ARTICLE XIII       Miscellaneous    13.1    Interpretation
     41    13.2    Waiver and Amendment      42    13.3    Counterparts      42
   13.4    Governing Law      42    13.5    Arbitration      42    13.6   
Expenses      44    13.7    Notices      44    13.8    Entire Agreement, Etc   
  46    13.9    Assignment      46    13.10    Survival of Representations and
Warranties      46    13.11    Termination      46    13.12    Severability     
46   

 

iii



--------------------------------------------------------------------------------

EXHIBIT LIST

 

Exhibit A   Form of Common Stock Certificate Exhibit B   Series A Certificate of
Designation Exhibit C   Contributed Assets Exhibit D   Preferred Participation
Amount Exhibit E   Articles of Incorporation of the Company Exhibit F  
Employment Agreement Exhibit G   Form of PCS Wealth Management, LLC Operating
Agreement Exhibit H   Calculation of Income After Capital Charges

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AND SHAREHOLDER AGREEMENT

This Stock Purchase and Shareholder Agreement (this “Agreement”) is entered into
as of June 1, 2004, by and among Zions Bancorporation, a Utah corporation
(“Zions”), Zions First National Bank, a national banking association (“ZFNB”),
Welman Holdings, Inc., a Utah corporation (the “Company”), and PCS Wealth
Management, LLC, a Utah limited liability company (“PCS LLC”).

RECITALS

WHEREAS, ZFNB has organized the Company for the purpose of developing a private
client wealth management business (the “Business”) in cooperation with George M.
Feiger (“Feiger”);

WHEREAS, Zions, the parent of ZFNB, is, simultaneously with the execution of
this Agreement, entering into an employment agreement with Feiger pursuant to
which Feiger will be responsible for the development and management of the
Business;

WHEREAS, the parties have agreed that Feiger and certain members of his
management team in connection with the Business may purchase 10% of the common
stock of the Company, with ZFNB retaining 90% of the common stock of the
Company, and that the Company shall issue to ZFNB Preferred Stock (as defined
below) in connection with the contributions of assets by ZFNB to the Company and
the organization of the Company and the Business;

 

1



--------------------------------------------------------------------------------

WHEREAS, Feiger has organized PCS LLC, of which Feiger is the managing member,
to facilitate his management team’s investment in the common stock of the
Company pursuant to this Agreement;

WHEREAS, in connection with the transactions contemplated by this agreement, the
Company has authorized the sale and issuance of (i) one thousand (1,000) shares
(the “Common Shares”) of its common stock, par value $0.01 per share (the
“Common Stock”) and (ii) two thousand seventy-seven (2,077) shares (the
“Preferred Shares”) of its Series A Cumulative Preferred Stock, par value $0.01
per share (the “Preferred Stock”);

WHEREAS, PCS LLC desires to purchase one thousand (1,000) Common Shares from the
Company, representing, when issued, 10% of the outstanding Common Stock, on the
terms and conditions set forth herein;

WHEREAS, the Company desires to issue and sell the Common Stock to PCS LLC on
the terms and subject to the conditions set forth herein; and

WHEREAS, the Company will issue the Preferred Stock to ZFNB on the terms and
subject to conditions described herein;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

2



--------------------------------------------------------------------------------

“Act” means the Utah Revised Business Corporation Act.

“Additional Contribution” has the meaning specified in Section 3.3 hereto.

“Administrator” has the meaning specified in Section 13.5 hereto.

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission under the Exchange Act, except that, for
purposes of this Agreement, the Company and its subsidiaries shall not be
Affiliates of ZFNB.

“arbitration clause” has the meaning specified in Section 13.5 hereto.

“Board” has the meaning specified in Section 3.2 hereto.

“Business” has the meaning specified in the Recitals hereto.

“Buy-Back Closing” has the meaning specified in Section 10.7 hereto.

“Buy-Back Notice” has the meaning specified in Section 10.7 hereto.

“Buy-Back Period” has the meaning specified in Section 10.6 hereto.

“Buy-Back Price” has the meaning specified in Section 10.8 hereto.

“Buy-Back Securities” has the meaning specified in Section 10.5 hereto.

“Call Notice” has the meaning specified in Section 10.5 hereto.

“Change in Control” (a) with respect to Zions, has the meaning set forth
Section 2 of the Zions Bancorporation Change in Control Agreement, dated as of
June 1 2004, by and between Zions and Feiger and (b) with respect to ZFNB, means
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 1.4(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power or economic interests of the then-outstanding
voting securities of such entity entitled to vote

 

3



--------------------------------------------------------------------------------

generally in the election of directors, except that the initial investment in
the Company by ZFNB shall not be a Change in Control.

“Closing” has the meaning specified in Section 2.3 hereto.

“Closing Date” has the meaning specified in Section 2.3 hereto.

“Common Shares” has the meaning specified in the Recitals hereto.

“Common Stock” has the meaning specified in the Recitals hereto.

“Company Revaluation” has the meaning specified in Section 10.7 hereto.

“Company Valuation” has the meaning specified in Section 10.8 hereto.

“Contributed Assets” has the meaning specified in Section 3.2 hereto.

“Disposition Notice” has the meaning specified in Section 10.3 hereto.

“Dispute” has the meaning specified in Section 13.5 hereto.

“Employment Agreement” has the meaning specified in Section 6.4 hereto.

“Engagement Period” has the meaning specified in Section 10.8 hereto.

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

“Exercise Notice” has the meaning specified in Section 10.3 hereto.

“Exit Date” means the date to be mutually agreed between Zions and Feiger which
is within 30 days after the delivery of a Put Notice by PCS LLC pursuant to
Section 10.6 hereto and which is prior to the commencement of the Company
Valuation.

“FDIA” means the Federal Deposit Insurance Act, as amended.

“Feiger” has the meaning specified in the Recitals hereto.

“First Refusal Right” has the meaning specified in Section 10.3 hereto.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as consistently applied in
the United States.

“Guaranteed Investment” has the meaning specified in Section 9.3 hereto.

“Independent” when used with respect to an Investment Bank means an Investment
Bank which has not been engaged by ZFNB or any Affiliate thereof for a fee’ in
excess of $25,000 during the 12-month period preceding the date of its
engagement hereunder.

“Income After Capital Charges” has the meaning specified in Section 9.4 hereto.

“Investment Bank” means a nationally recognized investment banking firm with
experience in evaluating or valuing banking organizations.

“Investors” means, collectively, Feiger and all of the Members as of the date of
this Agreement.

“Liabilities” means liabilities or obligations of any nature, whether known or
unknown, whether absolute, accrued, contingent, choate, inchoate or otherwise,
whether due or to become due, and whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP.

“Loss” means (1) the amount of any damage, loss, liability or expense (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding) incurred or suffered by the
Company or its directors, officers or employees as a result of any matter for
which indemnity may be sought under Section 12.1, less (2) the amount of
compensation (if

 

5



--------------------------------------------------------------------------------

any) to the Company or its directors, officers or employees occurring or
reasonably anticipated to occur in connection with such damage, loss, liability
or expense under insurance policies, by recovery through set-off or counterclaim
or otherwise.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition of the applicable entity and its
subsidiaries, taken as a whole, other than any such effect attributable to or
resulting from (x) any change in banking or similar laws, rules or regulations
of general applicability or interpretations thereof by courts or governmental
authorities or (y) any change in GAAP or regulatory accounting principles
applicable to banks or their holding companies or (ii) the ability of the
applicable entity to perform its obligations pursuant to this Agreement.

“Members” means each member of PCS LLC, whether or not such Person is a Member
of PCS LLC at the Closing Date, and shall not include Feiger.

“Nasdaq” means the Nasdaq National Market.

“New PCS Loans and Deposits” has the meaning specified in Section 9.4 hereto.

“OCC” means the Office of the Comptroller of the Currency.

“Offered Stock” has the meaning specified in Section 10.3 hereto.

“Officer’s Certificate” means a certificate signed by the chief executive
officer or the chief financial officer of ZFNB, stating that (i) the person
signing such certificate has made or has caused to be made such investigations
as are necessary in order to permit him to verify the accuracy of the
information set forth in such certificate, and (ii) to the best of such person’s
knowledge, such certificate does not misstate any

 

6



--------------------------------------------------------------------------------

material fact or omit to state any material fact necessary to make the
certificate not misleading.

“Operating Agreement” has the meaning specified in Section 7.4 hereto.

“PCS LLC” has the meaning specified in the Recitals hereto.

“PCS Loans and Deposits” has the meaning specified in Section 9.4 hereto.

“Person” means an individual, partnership, corporation, limited liability
company or partnership, unincorporated organization, trust or joint venture, or
a governmental agency or political subdivision thereof, or other entity of any
kind.

“Preexisting PCS Loans and Deposits” has the meaning specified in Section 9.4
hereto.

“Preferred Shares” has the meaning specified in the Recitals hereto.

“Preferred Stock” has the meaning specified in the Recitals hereto.

“Proportionate Interest” means, with respect to Feiger or any of the Members,
the Common Shares owned by PCS LLC which represent such Person’s proportionate
equity interest in PCS LLC.

“Proportionate Share” means a fraction, the numerator of which is the total
number of shares of Common Stock owned by PCS LLC and the denominator of which
is the total number of shares of outstanding Common Stock at such time.

“Prospective Transferee” has the meaning specified in Section 10.3 hereto.

“Purchase Price” has the meaning specified in Section 2.2 hereto.

“Put Notice” has the meaning specified in Section 10.6 hereto.

 

7



--------------------------------------------------------------------------------

“Revaluation Notice” has the meaning specified in Section 10.7 hereto.

“Related Documents” has the meaning specified in Section 13.5 hereto.

“Rights” means securities or obligations convertible into or exercisable or
exchangeable for, or giving any person any right to subscribe for or acquire, or
any options, calls or commitments relating to, or any stock appreciation right
or other instrument the value of which is determined in whole or in part by
reference to the market price or value of, shares of Common Stock or other
equity securities.

“Securities Act” means the U.S. Securities Act of 1933.

“Series A Certificate of Designation” has the meaning specified in Section 3.1
hereto.

“Shareholders” means ZFNB and each of the Investors.

“Spread Income Right” has the meaning specified in Section 9.4 hereto.

“Third-Party Claim” has the meaning specified in Section 12.2 hereto.

“Tie Breaker” has the meaning specified in Section 10.8 hereto.

“Transfer” has the meaning specified in Section 10.1 hereto.

“Zions” has the meaning specified in the Recitals hereto.

ARTICLE II

Purchase and Sale of Common Stock

2.1 Authorization of Common Stock. On or prior to the date hereof, ZFNB shall
have caused the Company to, and the Company shall, have duly authorized and
taken all necessary corporate action for the sale and issuance to PCS LLC of the
Common Stock.

 

8



--------------------------------------------------------------------------------

2.2 Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as defined below), ZFNB agrees to cause the Company to, and the Company
agrees to, issue and sell to PCS LLC, and PCS LLC agrees to purchase from the
Company, 1,000 Common Shares, for an aggregate purchase price of one hundred
thousand dollars ($100,000.00) (the “Purchase Price”).

2.3 Closing. The consummation of the sale and purchase (the “Closing”) of the
Common Stock by PCS LLC under this Agreement shall take place on June 9, 2004,
at the offices of Callister Nebekef & McCullough, a Professional Corporation,
Gateway Tower East, Suite 900, 10 East South Temple, Salt Lake City, Utah 84133
or at such other time or place as ZFNB and PCS LLC may mutually agree. The date
on which the Closing occurs is herein referred to as the “Closing Date.”

2.4 Delivery. At the Closing, subject to the terms hereof and the satisfaction
or waiver of the conditions to Closing set forth in Articles VI and VII hereto,
the Company will deliver to PCS LLC a stock certificate in substantially the
form of Exhibit A hereto, issued in PCS IXC’s name and representing the Common
Shares. PCS LLC shall transfer and deliver to the Company the Purchase Price by
wire transfer of immediately available funds to the Company’s account provided
to PCS LLC in writing no later than the third business day immediately preceding
the Closing.

ARTICLE III

Series A Cumulative Preferred Stock

3.1 Issuance of Preferred Stock. Within 30 days of the execution of this
Agreement, and in no event later than the Closing Date, the Company shall issue
to ZFNB shares of Preferred Stock having the preferences and rights provided for
in the

 

9



--------------------------------------------------------------------------------

Certificate of Designation attached hereto as Exhibit B (the “Series A
Certificate of Designation”). The Preferred Stock shall have a per-share
liquidation preference of one thousand dollars ($1,000.00). The number of shares
of Preferred Stock to be issued to ZFNB shall be equal to (x) the value of the
Contributed Assets (as defined below) divided by (y) one thousand dollars
($1,000), such that the aggregate liquidation value at the time of issuance of
the Preferred Stock shall equal the value of the Contributed Assets.

3.2 Contributed Assets. Attached hereto as Exhibit C is a list of the aggregate
tangible and intangible assets contributed to the Company by ZFNB as of the
Closing for the purpose of developing the Business (the “Contributed Assets”).

3.3 Additional Issuances of Preferred Stock.

(a) Additional Preferred Shares shall be issued by the Company to ZFNB
immediately upon any additional contribution of cash or assets by ZFNB to the
Company or the Company’s subsidiaries (each, an “Additional Contribution”).
Additional Contributions shall include, but shall not be limited to, (i) any
contribution of cash made pursuant to the Guaranteed Investment as provided in
Section 9.3 hereof, (ii) any contribution of cash made other than pursuant to
the Guaranteed Investment, including advances required to fund the operation of
the Business or otherwise, (iii) the fair market value of any assets or
operations contributed to the Company or its subsidiaries by ZFNB or its
Affiliates and (iv) the value of any acquisitions of businesses or assets made
by or on behalf of the Company and to the extent funded by ZFNB or its
Affiliates. The dollar amount of each Additional Contribution shall be rounded
so that such amount is a multiple of one thousand dollars ($1,000). Additional
Contributions

 

10



--------------------------------------------------------------------------------

may only be made upon the written request of the Board of Directors of the
Company (the “Board”) to ZFNB.

(b) The number of Preferred Shares issued to ZFNB shall be in an amount equal to
(a)(i) the amount of the cash contributed, (ii) the value of the assets or
operations contributed as determined by the Board or (iii) in the case of assets
or businesses acquired, the value of the consideration paid by ZFNB, divided by
(b) one thousand dollars ($1,000), such that the liquidation preference of the
total number of Preferred Shares issued to ZFNB pursuant to this Section 3.3
equals the value of the Additional Contribution.

3.4 Preferred Participation Amount Issuance. As soon as reasonably practicable
after the delivery of a Buy-Back Notice, and prior to the commencement of an
initial Company Valuation pursuant to the procedures set forth in Section 10.8
hereto, (i) to the extent that the Preferred Participation Amount as calculated
pursuant to Exhibit D hereto is a positive amount, the Company shall issue to
ZFNB a number of Preferred Shares such that the liquidation preference of the
total number of Preferred Shares issued to ZFNB pursuant to this Section 3.4
equals the Preferred Participation Amount, or (ii) to the extent that such
Preferred Participation Amount is a negative amount, Zions or ZFNB shall make a
cash payment to the Company of such Preferred Participation Amount in a manner
to be mutually agreed between Zions or ZFNB and the Company.

3.5 Repurchases of Preferred Stock. Subject to the restrictions contained in the
Company’s Articles of Incorporation, the Act and other applicable state and
federal law, and upon request by PCS LLC to the Board, the Company may, from

 

11



--------------------------------------------------------------------------------

time to time and in the sole discretion of the Board, repurchase outstanding
Preferred Stock from ZFNB in a manner consistent with the Series A Certificate
of Designation.

ARTICLE IV

Representations and Warranties of Zions, ZFNB and the Company

Zions, ZFNB and the Company, jointly and severally, hereby represent and warrant
to PCS LLC that, as of the date hereof and, except as otherwise provided herein,
as of the Closing Date:

4.1 Organization, Good Standing and Authority. Each of Zions, ZFNB and the
Company is duly organized, validly existing and, in the case of Zions and the
Company, in good standing under the laws of its jurisdiction of organization,
and each have all requisite power and authority to execute, deliver, carry out
and perform their respective obligations under the terms of this Agreement. The
Company is a newly organized corporation which, as of the date hereof, has no
preexisting or outstanding material liabilities.

4.2 Capitalization.

(a) The authorized capital stock of the Company consists of 250,000 shares of
Common Stock and 250,000 shares of Preferred Stock. As of the date hereof, there
are, and immediately prior to the Closing there will be, 9,000 shares of Common
Stock outstanding, owned beneficially and of record by ZFNB. As of the date
hereof, there are no shares of Preferred Stock outstanding. The common
shareholders’ equity of the Company as of the date hereof, and immediately prior
to the Closing will be, nine hundred thousand dollars ($900,000).

 

12



--------------------------------------------------------------------------------

(b) All of the outstanding shares of the capital stock of the Company are, or
will at the Closing be, validly issued, fully paid and nonassessable and, upon
the issuance and sale of the Common Stock to be acquired by PCS LLC, the Common
Stock will be validly issued, fully paid and nonassessable.

4.3 Authorization; No Breach. The execution, delivery and performance of this
Agreement and the consummation of all transactions contemplated hereby have been
duly authorized by all requisite corporate action of Zions, ZFNB and the
Company. Assuming due execution by PCS LLC and Feiger, this Agreement
constitutes a valid and binding obligation of each of Zions, ZFNB and the
Company, enforceable against each of them in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting the rights of
creditors of national banking associations and to general principles of equity.
The execution, delivery and performance by Zions, ZFNB and the Company of this
Agreement and the consummation of the transactions contemplated hereunder does
not and will not (with or without the giving of notice, the lapse of time or
both) result in the creation of any lien, claim, security interest, charge or
other encumbrance upon Zions’, ZFNB’s or the Company’s capital stock or assets
or (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) give any third party the
right to accelerate any obligation under or (iv) result in a violation of, the
Articles of Incorporation or Bylaws of Zions, the Articles of Association or
Bylaws of ZFNB or the Articles of Incorporation or Bylaws of the Company, or any
law, statute, rule, regulation, instrument, order, judgment or decree to which
Zions, ZFNB or the Company or any of their respective properties is

 

13



--------------------------------------------------------------------------------

subject, or any contract, instrument or document to which any of Zions, ZFNB or
the Company is a party or by which it is bound or to which any of its respective
properties is subject.

4.4 Regulatory Matters. Other than notice to the OCC pursuant to 12 C.F.R.
Section 5.34, no consent, approval, authorization, order, registration or
qualification of any court, governmental authority or any third party is
required to be obtained by Zions, ZFNB or the Company in connection with the
execution, delivery or performance by Zions, ZFNB or the Company of this
Agreement, or their obligations hereunder, except such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
federal or state banking laws.

4.5 Rights of Common Stock. Each share of Common Stock issued and sold to PCS
LLC hereunder will have the rights set forth in the Company’s Articles of
Incorporation, a copy of which is set forth as Exhibit E hereto.

4.6 Ownership of Common Stock. Upon delivery of the Common Stock to PCS LLC and
payment therefor pursuant hereto, good and valid title to such Common Stock,
free and clear of all liens, encumbrances, equities or claims, will pass to PCS
LLC. The issuance and sale of the Common Stock pursuant hereto will not give
rise to any preemptive rights or violate any law, statute, rule, regulation,
instrument, order, judgment or decree to which the Company or any of its assets
are subject.

4.7 Litigation. There are no actions, suits, claims, arbitrations, proceedings
or investigations pending, or, to the knowledge of Zions and ZFNB, threatened
against, affecting or involving Zions, ZFNB or the Company in connection

 

14



--------------------------------------------------------------------------------

with the transactions contemplated by this Agreement, at law or in equity or
before or by any court, arbitrator or governmental authority, domestic or
foreign.

4.8 Company Activities. The Company was formed on March 30, 2004. The Company
has not conducted any activities other than those incidental to its formation.
Since the date of its formation, the Company has not incurred any Liabilities.
Except for this Agreement, the Company has not entered into or committed to
enter into any agreements. The Company has no employees.

 

15



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

of PCS LLC

PCS LLC hereby represents and warrants to Zions and ZFNB that, as of the date
hereof and, except as otherwise provided herein, as of the Closing Date:

5.1 Organization, Execution, Delivery and Performance. PCS LLC is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation. PCS LLC has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by PCS LLC and, assuming due execution by
Zions and ZFNB, is its valid and binding obligation, enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.
No consent, approval, authorization, order, Sling, registration or qualification
of or with any court, governmental authority or third person is required to be
obtained by PCS LLC in connection with the execution and delivery of this
Agreement or the performance of its obligations hereunder or thereunder.

5.2 Offering. The offering and sale of interests in PCS LLC was and is (i)
exempt from registration under the Securities Act of 1933, as amended, and
(ii) qualified or registered under, or exempt from, the applicable requirements
of state “Blue Sky” laws.

5.3 Investment. PCS LLC is acquiring the Common Stock for investment and not
with a view to its distribution. Feiger is an “accredited investor” as that term
is defined in Rule 501(a) under the Securities Act. PCS LLC has no more than 35
members who are not accredited investors, and each Investor has such knowledge
and

 

16



--------------------------------------------------------------------------------

experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment. PCS LLC hereby
agrees that it has provided, or will provide prior to Closing, all information
required pursuant to Rule 02(b) under the Securities Act to each of the
Investors.

5.4 No Breach. The execution, delivery and performance of this Agreement and the
consummation of all transactions contemplated hereby have been duly authorized
by all requisite corporate action of PCS LLC. The execution and delivery by PCS
LLC of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (with or without the giving of notice, the lapse of
time or both) (i) conflict with or result in a breach of the terms, conditions
or provisions of, (ii) constitute a default under, (iii) result in the creation
of any lien, security interest; charge or encumbrance upon PCS LLC’s membership
interests or assets, (iv) give any third party the right to accelerate any
obligation under, or (v) result in a Violation of, any law, statute, rule,
regulation, instrument, order, judgment or decree to which PCS LLC or any of PCS
LLC’s properties is subject, or any contract to which it is a party or by which
PCS LLC is bound or to which any of PCS LLC’s properties is subject

5.5 Financing. PCS LLC has, or will have at the Closing, funds mailable to it to
consummate the purchase of the Common Stock pursuant to the terms of this
Agreement. No part of the Purchase Price will be borrowed by PCS LLC from Zions,
ZFNB or any of their Affiliates.

5.6 Litigation. There are no actions, suits, claims, arbitrations, Proceedings
or investigations pending, or, to the knowledge of PCS LLC, threatened

 

17



--------------------------------------------------------------------------------

against, affecting or involving PCS LLC in connection with the transactions
contemplated by this Agreement, at law or in equity or before or by any court,
arbitrator or governmental authority, domestic or foreign.

ARTICLE VI

Conditions to the PCS LLC’s Obligations at Closing

The obligation of PCS LLC to purchase and pay for the Common Stock to be
purchased by it at the Closing is subject to the satisfaction on or before the
Closing Date of the following conditions:

6.1 Representations and Warranties; Performance. The representations and
warranties of Zions, ZFNB and the Company contained in Article IV hereof shall
be true and correct in ail material respects at and as of the Closing as if made
on and as of such date, except as expressly contemplated thereby. Zions, ZNFB
and the Company shall have performed, in all material respects, each of their
covenants and agreements contained in this Agreement to be performed prior to
the Closing.

6.2 Proceedings. All corporate and other proceedings taken or required to be
taken by Zions, ZFNB or the Company in connection with the transactions
contemplated hereby to be consummated at or prior to the Closing shall have been
taken and all documents incident thereto shall be satisfactory in form and
substance to Feiger in his capacity as the managing member of PCS LLC.

6.3 Closing Certificate. PCS LLC shall have received an Officer’s Certificate of
Zions and ZFNB dated the Closing Date and stating that the conditions set forth
in Sections 6.1 and 6.2 have been satisfied.

 

18



--------------------------------------------------------------------------------

6.4 Employment Agreement. Zions and Feiger shall have entered into the
Employment Agreement substantially in the form attached hereto as Exhibit F (the
“Employment Agreement”).

6.5 No Governmental Action. No action or proceeding by or before any
governmental authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which is reasonably
expected to (i) restrain, prohibit or invalidate the transactions contemplated
by this Agreement, or (ii) have a Material Adverse Effect on PCS LLC prior to
the Closing.

6.6 Legal Opinion. PCS LLC shall have received a legal opinion from Callister,
Nebecker & McCullough, a Professional Corporation, as to the due authorization,
full payment and non-assessability of the Common Stock.

6.7 Waiver. Any condition specified in this Article VI may be waived in writing
by PCS LLC.

ARTICLE VII

Conditions to Zions’ and ZFNB’s Obligations at Closing

The obligations of Zions and ZFNB to cause the Company to deliver the Common
Shares to PCS LLC at the Closing are subject to the satisfaction on or before
the Closing Date of the following conditions:

7.1 Representations and Warranties; Performance. The representations and
warranties of PCS LLC contained in Article V hereof shall be true and correct in
all material respects at and as of the date of the Closing as if made on and as
of such date, except as expressly contemplated thereby. PCS LLC shall have

 

19



--------------------------------------------------------------------------------

performed, in all material respects, each of its covenants and agreements
contained in this Agreement to be performed prior to the Closing.

7.2 Closing Certificate. Zions and ZFNB shall have received an Officer’s
Certificate of Feiger in his capacity as the managing member of PCS LLC dated
the Closing Date and stating that the conditions set forth in Section 7.1 have
been satisfied.

7.3 Employment Agreement. Zions and Feiger shall have entered into the
Employment Agreement.

7.4 PCS LLC Operating Agreement. Feiger and the Members shall have executed the
PCS LLC operating agreement substantially in the form attached hereto as Exhibit
G (the “Operating Agreement”).

7.5 No Governmental Action. No action or proceeding by or before any
governmental authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which is reasonably
expected to (i) restrain, prohibit or invalidate the transactions contemplated
by this Agreement, or (ii) have a Material Adverse Effect on Zions, ZFNB or the
Company prior to the Closing.

7.6 Waiver. Any condition specified in this Article VII may be waived in writing
by Zions and ZFNB.

ARTICLE VIII

Covenants

8.1 Filings. If and when necessary, as promptly as practicable, Zions, ZFNB and
PCS LLC shall make, and ZFNB shall cause the Company to make, all filings and
submissions under applicable banking laws and regulations as may be reasonably

 

20



--------------------------------------------------------------------------------

required to be made in connection with this Agreement and the transactions
contemplated hereby Zions and ZFNB shall furnish to PCS LLC, and PCS LLC shall
furnish to Zions and ZFNB, such information and assistance as the other may
reasonably request in connection with the preparation of any such filings or
submissions.

8.2 Conditions to Closing. Zions, ZFNB and PCS LLC shall each use their
commercially reasonable efforts to cause (a) the conditions to the Closing, as
described herein in Articles VI and VII, to be satisfied, including, in the case
of ZFNB, to cause the Company to take the actions contemplated hereby, and
(b) the Closing to occur promptly after satisfaction of the conditions thereto.

8.3 Restrictions on Other Agreements. Except as otherwise provided herein, none
of the Shareholders shall grant any proxy or enter into, or agree to be bound
by, any voting trust or voting agreement with respect to the Common Stock, nor
shall any of the Shareholders enter into any agreement, contract or arrangement
with any Person with respect to any shares of Common Stock that would adversely
affect its ability to perform its obligations under this Agreement in any
material respect.

ARTICLE IX

Company Governance and Operations

9.1 The Board of Directors. The business and affairs of the Company shall be
managed under the direction of the Board. So long as this Agreement has not been
terminated pursuant to its terms, the Board shall consist of not more than five
members.

9.2 Financial Information. In addition to such internal audits and credit
examinations as may be undertaken by Zions and ZFNB’s personnel, for each

 

21



--------------------------------------------------------------------------------

fiscal year commencing with the fiscal year ending December 31, 2004 to and
including the fiscal year ending December 31, 2011, ZFNB shall cause its
independent accountants to perform an annual audit of the financial statements
of the Company. Such financial statements shall be prepared in accordance with
GAAP applied on a consistent basis. The cost of the internal and external audits
and the credit examinations shall be borne by the Company. Taxes in respect of
income shall be computed by the Company and its consolidated subsidiaries as if
it were a separate entity, in accordance with a tax sharing policy conforming to
Zions’ practices with its other subsidiaries.

9.3 Guaranteed Investment. Subject to the fiduciary duties and obligations of
its board of directors, ZFNB hereby agrees to further the development of the
Business by investing in the Company at the request of Feiger (i) up to twelve
million dollars ($12,000,000.00) during the period between the Closing Date and
the first anniversary of the Closing Date, (ii) up to ten million dollars
($10,000,000.00) during the period between the first anniversary of the Closing
Date and the second anniversary of the Closing-Date, and (iii) up to eight
million dollars ($8,000,000.00) during the period between the second anniversary
of the Closing Date and the third anniversary of the Closing Date (collectively,
the “Guaranteed Investment”); provided, however, that ZFNB’s and its Affiliates’
obligations with respect to the Guaranteed Investment shall terminate and shall
be deemed discharged upon the earlier of (i) the termination of Feiger’s
employment with Zions for any reason, including his death or disability and
(ii) the third anniversary of the Closing Date. Feiger may request that ZFNB
make a contribution to the Company pursuant to this Section 9.3 not more than
once during any period of 30 consecutive days and in amounts not less than one
million dollars

 

22



--------------------------------------------------------------------------------

($1,000,000.00). To the extent that any portion of the Guaranteed Investment for
each of the first two years following the Closing Date is not requested by
Feiger during such period, such portion of the Guaranteed Investment for such
period will be added to the amount of the Guaranteed Investment for the
following year; provided, however, that the Company will not be entitled to any
portion of the Guaranteed Investment not requested by Feiger as of the third
anniversary of the Closing Date. Both (i) contributions made to the Company and
included in the Contributed Assets and (ii) acquisitions of assets or businesses
made pursuant to Section 3.3 hereof shall be excluded from amounts counted
towards satisfaction of ZFNB’s obligations with respect to the Guaranteed
Investment.

9.4 Loans and Deposits.

(a) Preexisting PCS Loans and Deposits. At any time after the Closing Date, but
in no event more frequently than once per fiscal quarter of Zions, the Company
may purchase from Zions the right (the “Spread Income Right”) to receive from
Zions all current and future net interest income and applicable fees, as
described in Exhibit H hereto (“Income After Capital Charges”), with respect to
certain loan and deposit assets held by ZFNB and its Affiliates and not
attributable to the Company or its activities (“Preexisting PCS Loans and
Deposits”). Payment by the Company to Zions for the Spread Income Right with
respect to any Pool of Preexisting Loans and Deposits shall be made at the time
of purchase in cash and in an amount equal to the Pool Contribution Value (each
of “Pool” and “Pool Contribution Value” as defined in Exhibit D hereto).

(b) New PCS Loans and Deposits. With respect to any new loans, deposits and
other activities made, held or conducted by ZFNB or its Affiliates in

 

23



--------------------------------------------------------------------------------

connection with or on behalf of customers and clients of the Company after the
Closing Date which are not Preexisting PCS Loans and Deposits (“New PCS Loans
and Deposits”, and, together with Preexisting PCS Loans and Deposits, “PCS Loans
and Deposits”), the Company shall have a Spread Income Right with respect to
such New PCS Loans and Deposits.

(c) Recording of PCS Loans and Deposits. Upon (i) the purchase by the Company of
the Spread Income Right with respect to Preexisting PCS Loans and Deposits or
(ii) the making, origination, establishment, commencement or opening of New PCS
Loans and Deposits, Zions shall take all necessary measures to ensure that such
PCS Loans and Deposits made, held or conducted by ZFNB or its Affiliates shall
be recorded, coded or marked in a manner such that such PCS Loans and Deposits
are identifiable as PCS Loans and Deposits, the related Spread Income Right of
which the Company is entitled. At the time of the contribution to the Company by
ZFNB or its Affiliates of the Spread Income Right with respect to any
Preexisting PCS Loans and Deposits, ZFNB and the Company shall cooperate in the
determination and recordation of (i) the Pool Contribution Value, (ii) the Pool
Contribution Multiple and (iii) the Annualized Contribution Net Spread, each as
defined in Exhibit D hereto, applicable to such Preexisting PCS Loans and
Deposits.

(d) Payment of Income After Capital Charges. Within 30 days after the end of
each fiscal quarter of Zions, either Zions or ZFNB, at their election, shall pay
to the Company in cash the Income After Capital Charges attributable to all PCS
Loans and Deposits during the preceding fiscal quarter of Zions.

 

24



--------------------------------------------------------------------------------

9.5 Other Services. For so long as this Agreement remains in effect, the Company
will pay to ZFNB and its Affiliates, for any and all services provided to the
Company in connection with the Business and not covered by Section 9.4 hereof or
otherwise relating to PCS Loans and Deposits, including, but not limited to,
general, administrative and processing services related to trust, insurance and
brokerage services, at the market rate and on an arm’s length basis.

9.6 Company Policies. PCS LLC (a), acknowledges that the Company’s practices and
policies as of the date hereof with respect to accounting, credit (including
provisioning for credit losses and the adequacy of the allowance for such
losses), risk management (including liquidity, interest rate risk and capital
management), internal controls and similar matters may not necessarily conform
to the practices and policies applicable to Zions’ and ZFNB’s other subsidiaries
generally and (b) agrees that ZFNB has the right in its sole discretion at any
time to require the Company to implement new practices and policies which ZFNB
deems to be prudent or otherwise warranted under the circumstances and in
accordance with safe and sound banking practices.

9.7 Limitations on Ownership; Additional Common Stock. The Company may issue
additional Common Shares (i) to third parties and (ii) to PCS LLC for
consideration to be mutually agreed by the Company and PCS LLC; provided,
however, that in no event shall (i) PCS LLC’s percentage ownership in the
outstanding Common Stock exceed ten percent (10%) or (ii) any Investor’s
individual Proportionate Interest exceed five percent (5%) of the outstanding
Common Stock.

 

25



--------------------------------------------------------------------------------

9.8 Asset Sales. ZFNB agrees to consult with PCS LLC prior to the sale not in
the ordinary course of business by the Company to ZFNB or to any of its
Affiliates of any assets.

ARTICLE X

Transfers of Capital Stock

10.1 Prohibition Against Transfers. Without the prior written consent of ZFNB,
which consent will not be unreasonably withheld, PCS LLC may not sell, assign,
transfer, pledge or otherwise dispose of (collectively, a “Transfer”) any Common
Stock other than as provided in this Article X. Any purported Transfer of Common
Stock in violation of this Article X shall be null and void and of no effect
whatsoever.

10.2 Regulatory Compliance. Notwithstanding any other provision of this
Agreement, neither ZFNB nor PCS LLC may Transfer any shares of Common Stock
otherwise than in compliance with the Securities Act and all other applicable
laws.

10.3 ZFNB Right of First Refusal.

(a) Grant. ZFNB is hereby granted a right of first refusal (the “First Refusal
Right”), exercisable in connection with any proposed Transfer of Common Stock by
PCS LLC.

(b) Notice of Intended Transfer. If PCS LLC desires to accept a bona fide offer
from a creditworthy third party (a “Prospective Transferee”) for any or all of
such PCS LLC’s Common Stock (the stock subject to such offer to be hereinafter
called the “Offered Stock”), PCS LLC shall promptly deliver to ZFNB written
notice (the “Disposition Notice”) of the terms and conditions of the offer,
including the

 

26



--------------------------------------------------------------------------------

purchase price, the number of shares of Offered Stock to be transferred and the
identity of a Prospective Transferee.

(c) Exercise of First Refusal Right. ZFNB (or its assignees) shall, for a period
of thirty (30) days following receipt of the Disposition Notice, have the right
to repurchase any or all of the Offered Stock specified in the Disposition
Notice upon substantially the same terms and conditions specified therein. Such
right shall be exercisable by delivery of written notice (the “Exercise Notice”)
to PCS LLC prior to the expiration of the thirty (30) day exercise period. If
such right is exercised with respect to all of the Offered Stock specified in
the Disposition Notice, then ZFNB (or its assignees) shall effect the repurchase
of the Offered Stock, including payment of the purchase price, not more than ten
(10) business days after delivery of the Exercise Notice; and at such time PCS
LLC shall deliver to ZFNB the certificates representing the Offered Stock to be
repurchased, each certificate to be properly endorsed for Transfer to ZFNB.

10.4 Transfer by ZFNB. Except to an Affiliate of Zions or as provided in this
Section 10.4, ZFNB may not Transfer shares of Common Stock or Preferred Stock
beneficially owned by it unless (i) ZFNB is acquired in a merger or other
business combination (in which case this Agreement shall be expressly assumed by
the surviving entity), (ii) PCS LLC, in its sole discretion, consents in writing
prior to such Transfer or (iii) ZFNB Transfers all (but not less than all) of
its shares of Common Stock and Preferred Stock beneficially owned by it to a
Person in a bona fide transaction at arm’s-length and simultaneously with such
Transfer by ZFNB, and as a condition of ZFNB’s Transfer, the transferee of such
shares of Common Stock shall offer to purchase from the Investors their shares
of Common Stock in accordance with this Section 10.4 at the same

 

27



--------------------------------------------------------------------------------

price being received by ZFNB for its Common Stock and for the same type of
consideration if the purchase price is paid solely in cash, or, if the purchase
price is made in whole or in part in securities of the acquiring person, PCS LLC
shall receive for each share of Common Stock the same consideration received by
ZFNB for each of its shares of Common Stock provided that the receipt of any
securities would be a non-taxable event to PCS LLC. If the receipt of securities
would be taxable to PCS LLC and such securities are publicly traded such that
there is a readily ascertainable market price for such securities, then PCS LLC
shall be entitled to receive in U.S. dollars a cash purchase price per share of
Common Stock equal to the sum of any cash and the value of the securities to be
received by ZFNB for each share of Common Stock as calculated in accordance with
the agreement entered into with the acquiring person and valued as of the date
of the execution of the agreement. As a condition to the closing of any Transfer
pursuant to this Section 10.4(iii), an Investment Bank selected by PCS LLC with
the approval of ZFNB, which approval shall not be unreasonably withheld, shall
deliver, at ZFNB’s expense and if requested by PCS LLC, a fairness opinion to
the Board that the consideration to be received for such Common Stock in such
Transfer is fair to PCS LLC from a financial point of view. PCS LLC shall not be
entitled to any consideration pursuant to this Section 10.4(iii) unless such
Transfer is consummated.

10.5 ZFNB Calls.

(a) ZFNB shall give to PCS LLC written notice (the “Call Notice”), which shall
be irrevocable, and shall repurchase the Common Shares beneficially owned by PCS
LLC (the “Buy-Back Securities”) at the Buy-Back Price immediately prior to

 

28



--------------------------------------------------------------------------------

the consummation of a transaction which would result in a Change in Control of
either Zions or ZFNB.

(b) In the event that Feiger’s employment with Zions is terminated for Just
Cause, other than for Material Breach by Zions, or at the end of the Period of
Employment after the delivery of a Non-Renewal Notice by Feiger to Zions (as
such terms are defined in the Employment Agreement) pursuant to Section 6(c) of
the Employment Agreement, ZFNB shall deliver a Call Notice to PCS LLC and
repurchase from PCS LLC, and PCS LLC agrees to sell to ZFNB, Feiger’s
Proportionate Interest for the Buy-Back Price of such Common Shares at any time
within 180 days after the date of termination of Feiger’s employment.

(c) In the event that any Member’s employment with the Company is terminated for
any reason, including death or disability, ZFNB shall deliver a Call Notice to
PCS LLC and repurchase such Member’s Proportionate Interest from PCS LLC, and
PCS LLC agrees to sell such Member’s Proportionate Interest to ZFNB, for the
Buy-Back Price of such Common Shares within:

(i) 180 days after the date of termination of such Member’s employment with the
Company in the event that such date of termination is on or prior to the third
anniversary of the Closing Date; and

(ii) 180 days after the next anniversary of the Closing Date following the date
of termination of such Member’s employment with the Company in the event that
such date of termination is after the third anniversary of the Closing Date.

(d) In the event that Feiger’s employment with Zions is terminated without Just
Cause pursuant to Section 6(a) of the Employment Agreement or for

 

29



--------------------------------------------------------------------------------

Material Breach by Zions pursuant to Section 6(b) of the Employment Agreement,
ZFNB shall repurchase from PCS LLC, and PCS LLC agrees to sell to ZFNB, Feiger’s
Proportionate Interest at the Buy-Back Price for such Common Shares not later
than the earlier of (i) the first anniversary of the date of termination of
Feiger’s employment and (ii) the fifth anniversary of the Closing Date;
provided, that ZFNB shall deliver to PCS LLC a Call Notice with respect to such
repurchase no earlier than 90 days prior to the first anniversary of the date of
termination of Feiger’s employment or the fifth anniversary of the Closing Date,
as the case may be.

(e) In the event that Feiger’s employment with Zions is terminated as a result
of death or disability pursuant to Section 6(d) of the Employment Agreement,
ZFNB shall deliver a Call Notice to PCS LLC and repurchase Feiger’s
Proportionate Interest at the Buy-Back Price within 180 days after the date of
termination of Feiger’s employment.

(f) At any time after the eighth anniversary of the Closing Date, ZFNB may give
to PCS LLC a Call Notice with respect to all of the Buy-Back Securities, which
Buy-Back Securities ZFNB shall repurchase, and PCS LLC agrees to sell such
Buy-Back Securities to ZFNB, at the Buy-Back Price.

The Buy-Back Price shall be paid in cash. PCS LLC and ZFNB recognize that their
obligations under this Section 10.5 are unconditional.

10.6 PCS LLC’s Put. At any time (i) after the fifth anniversary of the Closing
Date and for a period of six months thereafter, (ii) after the sixth anniversary
of the Closing Date and for a period of six months thereafter, and (iii) after
the seventh anniversary of the Closing Date and for a period of six months
thereafter (each, a “Buy-Back Period”),

 

30



--------------------------------------------------------------------------------

PCS LLC may give to ZFNB written notice (the “Put Notice”, and together with the
Call Notice, the “Buy-Back Notice”), which shall be irrevocable, of PCS LLC’s
intention to exercise its right under this Section 10.6 to require ZFNB to
purchase all of the Buy-Back Securities at the Buy-Back Price. The Buy-Back
Price shall be paid in cash at a Buy-Back Closing in accordance with
Section 10.7 hereof. PCS LLC and ZFNB recognize that their obligations under
this Section 10.6 are unconditional.

10.7 Buy-Back Payment; Buy-Back Closings.

(a) Payment for and delivery of the Buy-Back Securities shall be made in three
installments and shall occur at three closings (each, a “Buy-Back Closing”). The
first Buy-Back Closing shall occur at such location and on such date as shall be
agreed in writing by PCS LLC and ZFNB; provided, however, that such first
Buy-Back Closing shall occur no later than 60 days after the giving of a
conclusive Company Valuation (as defined below). At the first Buy-Back Closing,
PCS LLC shall deliver to ZFNB the certificates representing one third ( 1/3) of
the Buy-Back Securities outstanding as of the date of such first Buy-Back
Closing, registered in the name of PCS LLC and duly endorsed in favor of ZFNB,
and ZFNB shall make payment of one third ( 1/3) of the Buy-Back Price by wire
transfer of immediately available funds to an account or accounts designated by
PCS LLC.

(b) The second Buy-Back Closing shall occur on the first anniversary of the
first Buy-Back Closing or on such other date as shall be agreed in writing by
PCS LLC and ZFNB. At any time before the date which is 30 days prior to the
first anniversary of the first Buy-Back Closing, both ZFNB and PCS LLC shall be
entitled to request a new Company Valuation (as defined below) by giving notice
(a “Revaluation

 

31



--------------------------------------------------------------------------------

Notice”) to the other party; provided, however, that PCS LLC shall not have any
right to request a new Company Valuation in the event that, as of the deadline
for delivery of the Revaluation Notice, Feiger’s employment has been terminated
by Zions for Just Cause or at the end of the Period of Employment after the
delivery of a Non-Renewal Notice by Feiger to Zions pursuant to Section 6(c) of
the Employment Agreement. If a Revaluation Notice is delivered by either party,
a new Company Valuation (a “Company Revaluation”) shall be performed in
accordance with the procedures set forth in Section 10.8 hereof at the expense
of the party delivering the Revaluation Notice. If the Company Revaluation is
more than fifteen percent (15%) greater than or less than the previous Company
Valuation, the portion of the Buy-Back Price payable at the second Buy-Back
Closing shall reflect the Company Revaluation; provided, however, that if the
Company Revaluation is not more than fifteen percent (15%) greater than or less
than the previous Company Valuation, the portion of the Buy-Back Price payable
at the second Buy-Back Closing shall reflect the original Company Valuation
performed prior to the first Buy-Back Closing. At the second Buy-Back Closing,
PCS LLC shall deliver to ZFNB the certificates representing one half ( 1/2) of
the Buy-Back Securities outstanding as of the date of such second Buy-Back
Closing, registered in the name of PCS LLC and duly endorsed in favor of ZFNB,
and ZFNB shall make payment of one half ( 1/2) of the Buy-Back Price, as
determined in accordance with the previous sentence by reference to the
applicable Company Valuation or Company Revaluation, as case may be, by wire
transfer of immediately available funds to an account or accounts designated by
PCS LLC.

 

32



--------------------------------------------------------------------------------

(c) The third Buy-Back Closing shall occur on the second anniversary of the
first Buy-Back Closing or on such other date as shall be agreed in writing by
PCS LLC and ZFNB. At any time before the date which is 30 days prior to the
second anniversary of the first Buy-Back Closing, both ZFNB and PCS LLC shall be
entitled to request a Company Revaluation by giving a Revaluation Notice to the
other party; provided, however, that PCS LLC shall not have any right to request
a Company Revaluation in the event that, as of the deadline for delivery of the
Revaluation Notice, Feiger’s employment has been terminated by Zions for Just
Cause or at the end of the Period of Employment after the delivery of a
Non-Renewal Notice by Feiger to Zions pursuant to Section 6(c) of the Employment
Agreement. If a Revaluation Notice is delivered by either party, a Company
Revaluation shall be performed in accordance with the procedures set forth in
Section 10.8 hereof at the expense of the party delivering the Revaluation
Notice. If the Company Revaluation is more than fifteen percent (15%) greater
than or less than the previous Company Valuation or Company Revaluation, the
portion of the Buy-Back Price payable at the third Buy-Back Closing shall
reflect the new Company Revaluation; provided, however, that if the Company
Revaluation is not more than fifteen percent (15%) greater than or less than the
previous Company Valuation or Company Revaluation, the portion of the Buy-Back
Price payable at the third Buy-Back Closing shall reflect the original Company
Valuation performed prior to the first Buy-Back Closing or, if the original
Company Valuation is superseded by a Company Revaluation pursuant to
Section 10.7(b) hereof, such Company Revaluation. At the third Buy-Back Closing,
PCS LLC shall deliver to ZFNB the certificates representing all of the Buy-Back
Securities outstanding as of the date of the second anniversary of the first
Buy-Back

 

33



--------------------------------------------------------------------------------

Closing, registered in the name of PCS LLC and duly endorsed in favor of ZFNB,
and ZFNB shall make payment of the Buy-Back Price, as determined in accordance
with the previous sentence by reference to the applicable Company Valuation or
Company Revaluation, as the case may be, by wire transfer of immediately
available funds to an account or accounts designated by PCS LLC.

10.8 Valuation Procedures.

(a) Within five days after delivery of a Buy-Back Notice or Revaluation Notice,
except in the case of a valuation in connection with the termination of the
employment of a Member or Members pursuant to Section 10.5(c) hereof and not
otherwise being performed pursuant to PCS LLC’s exercise of its put right
pursuant to Section 10.6 hereof, ZFNB and PCS LLC (acting together) shall each
hire an Investment Bank to provide a valuation of all of the shares of Common
Stock (the “Company Valuation”) as of the date of such Buy-Back Notice or
Revaluation Notice. Such Company Valuation shall be conducted independently of,
and without reference to, any previously performed Company Valuation. For
purposes of this Section 10.8, the Company Valuation shall be an amount equal to
(but in no event less than US$1.00) the aggregate fair market value of all of
the outstanding shares of Common Stock (including Common Stock beneficially
owned by ZFNB) as of the date of the Buy-Back Notice or Revaluation Notice, as
the case may be, based on the estimated aggregate U.S. dollar value of all
shares of Common Stock on the assumption that the Common Stock is being traded
on the Nasdaq as an independent going concern and not in the context of a sale
of the Company. If the greater of the Investment Banks’ two valuations is less
than one hundred ten percent (110%) of the lesser valuation, the Company
Valuation shall be

 

34



--------------------------------------------------------------------------------

deemed to be the mean of the two valuations. If, within 30 days of the
commencement of their engagement (the “Engagement Period”), the two Investment
Banks are unable to arrive at valuations which may be averaged in the manner
contemplated by the previous sentence, then (i) each Investment Bank shall
furnish its own Company Valuation and (ii) ZFNB and PCS LLC shall choose a third
Investment Bank (the “Tie Breaker”), which shall be engaged to select as the
conclusive Company Valuation either of the Company Valuations proposed by the
initial Investment Banks but not a third company valuation. If ZFNB and PCS LLC
are unable to agree on the selection of the Tie Breaker within 10 business days
after the end of the Engagement Period, then ZFNB shall recommend three
Independent Investment Banks to PCS LLC and PCS LLC shall select one of such
Investment Banks within five business days of such recommendation to act as the
Tie Breaker to provide the conclusive Company Valuation. Within 20 business days
after its engagement, the Tie Breaker shall deliver to each of ZFNB and PCS LLC
the final, conclusive Company Valuation. In making such Company Valuation, the
Tie Breaker shall observe the valuation parameters set forth in the second and
third sentences of this Section 10.8(a) and shall consult with, and listen to
the views of, PCS LLC and ZFNB and their respective Investment Banks. Except in
the case of a Company Revaluation, the fees and expenses of the initial
Investment Banks shall be paid by ZFNB or PCS LLC, as the case may be. If it is
necessary to retain a Tie Breaker, then ZFNB shall pay 50% and PCS LLC shall pay
50% of the Tie Breaker’s fees and expenses incurred in connection with its
providing the final, conclusive Company Valuation.

 

35



--------------------------------------------------------------------------------

(b) Each of ZFNB and PCS LLC agrees to provide the Tie-Breaker with such
indemnification and hold harmless provisions as the Tie-Breaker reasonably
requests.

(c) In the case of a valuation in connection with the termination of the
employment of a Member or Members pursuant to Section 10.5(c)(1) hereof, the
Company Valuation shall be performed by Zions in good faith and in a manner
consistent with Zions’ practice with respect to performing valuations of other
of its subsidiaries, and such Company Valuation performed by Zions shall be
conclusive and binding on the parties hereto and the Members in the absence of
manifest error. In the case of a valuation in connection with the termination of
the employment of a Member or Members pursuant to Section 10.5(c)(ii) hereof,
unless such valuation is also to be performed pursuant to PCS LLC’s exercise of
its put right pursuant to Section 10.6 hereof, (i) the Company Valuation shall
be performed by a single Investment Bank to be mutually agreed by ZFNB and PCS
LLC and (ii) ZFNB shall pay 50% and PCS LLC shall pay 50% of the Investment
Bank’s fees and expenses incurred in connection with its providing the Company
Valuation.

(d) For purposes of this Section 10.8, the “Buy-Back Price” shall consist of
(A) the sum of PCS LLC’s Proportionate Share of the Company Valuation or Company
Revaluation with respect to the Common Stock (without discount for a minority
interest), minus (B) the amount of any dividends declared and paid to PCS LLC
from the date of the Buy-Back Notice or Revaluation Notice up to and including
the date of the applicable Buy-Back Closing.

 

36



--------------------------------------------------------------------------------

10.9 Legends. All certificates for shares of the Common Stock issued to PCS LLC
pursuant to this Agreement shall bear a legend substantially in the form set
forth below:

ANY SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES
REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY, AND THE RIGHTS OF A HOLDER OF
SUCH SHARES ARE SUBJECT TO, THE TERMS AND CONDITIONS CONTAINED IN A STOCK
PURCHASE AND SHAREHOLDER AGREEMENT, DATED AS OF JUNE 1, 2004. THE COMPANY WILL
NOT TRANSFER ON ITS BOOKS ANY CERTIFICATES REPRESENTING SHARES NOR ISSUE ANY
CERTIFICATES IN LIEU THEREOF UNLESS ALL THE CONDITIONS FOR TRANSFER CONTAINED IN
SUCH SHAREHOLDER AGREEMENT HAVE BEEN COMPLIED WITH, AND A PURPORTED TRANSFER NOT
IN ACCORDANCE WITH THE TERMS THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES.

ARTICLE XI

Termination

11.1 Mutual Consent. Prior to the Closing the parties may terminate this
Agreement at any time by mutual written agreement.

11.2 Termination by Either Party. ZFNB or PCS LLC may terminate this Agreement,
by notice to the other, if:

(a) any application or notice for regulatory approval or exemption filed with
any regulatory agency or authority for the acquisition of the Common Stock by
PCS LLC is denied or withdrawn; or

 

37



--------------------------------------------------------------------------------

(b) a court or other governmental authority of competent jurisdiction shall have
issued an order, writ, injunction or decree or shall have taken any other action
permanently restraining or otherwise prohibiting the acquisition of the Common
Stock pursuant to this Agreement, and such order, writ, injunction, decree or
other action shall become final and non-appealable.

11.3 Termination by PCS LLC. PCS LLC may terminate this Agreement if any
condition set forth in Article VI shall be incapable of being satisfied.

11.4 Termination by-Zions or ZFNB. Zions or ZFNB may terminate this Agreement if
any condition set forth in Article VII shall be incapable of being-satisfied.

11.5 Liability for Termination. Termination of this Agreement shall not relieve
any party of any liability for any breach, default or non-performance under this
Agreement.

ARTICLE XII

Indemnification

12.1 Indemnification by ZFNB.

(a) Following the Closing Date, ZFNB will indemnify the Company and its
directors, officers and employees against, and agrees to hold each of them
harmless from, any claim or Loss asserted against or incurred or suffered by
them and reasonably attributable to the creation or management prior to the
Closing Date of any trusts or other fiduciary relationships included among the
Contributed Assets or for any cause of action which arises, directly or
indirectly, out of events or actions which occur prior to the Closing Date.

 

38



--------------------------------------------------------------------------------

(b) Except for any cause of action which arises, directly or indirectly, out of
events or actions which occur prior to the Closing Date, ZFNB will not be liable
under Section 12.1(a) with respect to any Loss to the extent arising from the
Company’s failure to take, or cause to be taken, such action as the Company in
the prudent management of its business would customarily pursue to protect its
interests and the interests of ZFNB and its Affiliates or otherwise to mitigate
the amount of the Loss. Without limiting the rights of ZFNB and its Affiliates
and the obligations of the Company set forth elsewhere in this Agreement, the
Company agrees to pursue, to the extent the Company in the prudent management of
its business would customarily pursue:

(i) those remedies available as trustee, independent fiduciary, investment
advisor or similar fiduciary under the governing instruments for such
relationship for the payment of any claims, damages, charges, costs, expenses,
losses and liabilities;

(ii) the granting of allowances by a court in any proceeding;

(iii) reimbursement of any recovery by any beneficiaries to any trust in any
proceeding; and/or

(iv) any other reasonable source for payment of any items for which the Company
is entitled to indemnification under Section 12.1 (a), including, but not
limited to, the insurance policies of ZFNB and the Company.

12.2 Defense of Claims.

(a) The Company will give notice (setting forth in reasonable detail the facts
and circumstances pertaining thereto and the basis for its right to

 

39



--------------------------------------------------------------------------------

indemnification) to ZFNB as soon as practicable after the Company becomes aware
of any fact, condition or event that may give rise to Losses for which
indemnification may be sought under this Article XII. Without limiting the
generality of the preceding sentence, if any third party notifies the Company of
a claim that may give rise to Losses for which indemnification may be sought
under this Article XII, including by way of service of a complaint or summons (a
“Third-Party Claim”), the Company will give notice to ZFNB as promptly as
practicable but in no event later than 5 days after the service of a complaint
or summons. The failure of the Company to give timely notice will not affect
rights to indemnification under this Article XII, except to the extent that ZFNB
is actually prejudiced by the failure.

(b) If ZFNB notifies the Company that ZFNB agrees that it is obligated to
indemnify the Company under this Article XII in connection with a Third-Party
Claim, then the ZFNB will be entitled, if it so elects, to take control of the
defense and investigation of the Third-Party Claim and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party’s expense; provided that, if the Company reasonably determines in good
faith that its interest with respect to a Third-Party Claim cannot appropriately
be represented by ZFNB, the Company will have the right to assume control of the
defense of such claim. Regardless of which party is controlling the defense of
any Third-Party Claim, (1) both ZFNB and the Company will act in good faith;
(2) no settlement of such claim may be agreed to without the written consent of
both ZFNB and the Company, which consent will not be unreasonably withheld; and
(iii) the fees and expenses of one firm of counsel retained to defend such claim
(in respect of all indemnified parties) will be payable by ZFNB. The controlling

 

40



--------------------------------------------------------------------------------

party will deliver to the other party, upon request, copies of all
correspondence, pleadings, motions, briefs, appeals or other written statements
relating to or submitted in connection with the defense of any Third Party
Claim, and timely notices of, and the right to participate in (as an observer),
any hearing or other court proceeding relating to such claim. The Company will
cooperate in all reasonable respects with ZFNB and such attorneys in the
investigation, trial and defense of any Third-Party Claim and any related
appeal; provided that the Company may, at its own cost, participate in the
investigation, trial and defense of any Third-Party Claim and any related
appeal.

(c) Without limiting the rights and obligations provided elsewhere in this
Article XII, and subject to the procedures for indemnification claims set forth
in this Section 12.2, each of ZFNB and the Company will act in good faith, will
use the same discretion in the use of personnel and the incurring of expenses it
would use if it were engaged and acting entirely at its own cost and for its own
account, and will consult regularly with the other party regarding the conduct
of any proceedings or the taking of any action for which indemnification may be
sought.

ARTICLE XIII

Miscellaneous

13.1 Interpretation. The table of contents and headings contained in this
Agreement are for ease of reference only and shall not affect the meaning or
interpretation of this Agreement. Whenever the words “includes”, “includes”, or
“including” are used in this Agreement, they shall be deemed followed by the
words “without limitation”. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular.

 

41



--------------------------------------------------------------------------------

13.2 Waiver and Amendment. Any provision of this Agreement may be (i) waived in
writing by the party benefited by the provision or (ii) amended or modified at
any time by an agreement in writing between Zions and PCS LLC.

13.3 Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed to constitute an original, but all of which together shall
constitute one and the same instrument.

13.4 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Utah without giving effect to Utah
conflicts of law principles and, to the extent applicable, the laws of the
United States.

13.5 Arbitration.

(a) Any claim or controversy (“Dispute”) between or among the parties and their
employees, agents, affiliates, and assigns, including, but not limited to,
Disputes arising out of or relating to this Agreement, this Section 13.5
(“arbitration clause”), or, other than the Employment Agreement, any related
agreements or instruments relating hereto or delivered in connection herewith
(“Related Documents”), and including, but not limited to, a Dispute based on or
arising from an alleged tort, shall at the request of any party be resolved by
binding arbitration in accordance with the applicable arbitration rules of the
American Arbitration Association (the “Administrator”). The provisions of this
arbitration clause shall survive any termination, amendment, or expiration of
this Agreement or Related Documents. The provisions of this arbitration clause
shall supercede any prior arbitration agreement between or among the parties.

 

42



--------------------------------------------------------------------------------

(b) The arbitration proceedings shall be conducted in a city mutually agreed by
the parties. Absent such an agreement, arbitration will be conducted in Salt
Lake City, Utah. The Administrator and the arbitrator(s) shall have the
authority to the extent practicable to take any action to require the
arbitration proceeding to be completed and the arbitrators)’ award issued within
150 days of the filing of the Dispute with the Administrator. The arbitrator(s)
shall have the authority to impose sanctions on any party that fails to comply
with time periods imposed by the Administrator or the arbitrator(s), including
the sanction of summarily dismissing any Dispute or defense with prejudice. The
arbitrator(s) shall have the authority to resolve any Dispute regarding the
terms of this Agreement, this arbitration clause, or Related Documents,
including any claim or controversy regarding the arbitrability of any Dispute.
All limitations periods applicable to any Dispute or defense, whether by statute
or agreement, shall apply to any arbitration proceeding hereunder and the
arbitrator(s) shall have the authority to decide whether any Dispute or defense
is barfed by a limitations period and, if so, to summarily enter an award
dismissing any Dispute or defense on that basis. The doctrines of compulsory
counterclaim, res judicata, and collateral estoppel shall apply to any
arbitration proceeding hereunder so that a party must state as a counterclaim in
the arbitration proceeding any claim or controversy which arises out of the
transaction or occurrence that is the subject matter of the Dispute.

(c) The arbitrator(s) shall be selected in accordance with the rules of the
Administrator from panels maintained by the Administrator. A single arbitrator
shall have expertise in the subject matter of the Dispute. Where three
arbitrators conduct an arbitration proceeding, the Dispute shall be decided by a
majority vote of the three

 

43



--------------------------------------------------------------------------------

arbitrators, at least one of whom must have expertise in the subject matter of
the Dispute and at least one of whom must be a practicing attorney. The
arbitrators) shall award to the prevailing party recovery of all costs and fees
(including attorneys fees and costs, arbitration administration fees and costs,
and arbitrator(s)’ fees). The arbitrators), either during the pendency of the
arbitration proceeding or as part of the arbitration award, also may grant
provisional or ancillary remedies including but not limited to an award of
injunctive relief.

(d) Judgment upon an arbitration award may be entered in any court having
jurisdiction.

(e) Notwithstanding the applicability of any other law to this Agreement, the
arbitration clause, or Related Documents between or among the parties, the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., shall apply to the construction
and interpretation of this arbitration clause. If any provision of this
arbitration clause should be determined to be unenforceable, all other
provisions of this arbitration clause shall remain in full force and effect.

13.6 Expenses. Except as set forth herein, each party hereto will bear all
expenses incurred by it in connection with this Agreement and the transactions
contemplated hereby.

13.7 Notices. All notices, requests, acknowledgments and other communications
hereunder to a party shall be in writing and shall be deemed to have been duly
given when delivered by hand, first-class mail, registered or certified with
return receipt requested, overnight carrier or telecopy (with receipt confirmed
by

 

44



--------------------------------------------------------------------------------

telephone) to such party at its address set forth below or such other address as
such party may specify by notice to the other party hereto.

If to Zions, ZFNB or the Company:

Zions Bancorporation

One South Main, Suite 1380

Salt Lake City, Utah 84111

Telecopy: (801) 524-2129

Attention: Harris H. Simmons

With a copy to:

Sullivan & Cromwell LLP

1888 Century Park East

Los Angeles, California 90067-1725

Telecopy: (310) 712-8800

Attention: Stanley F. Farrar

And to:

Callister Nebeker & McCullough, a Professional Corporation

Gateway Tower East, Suite 900

10 East South Temple

Salt Lake City, Utah 84133

Telecopy: (801) 364-9127

Attention: Laurie S. Hart

If to PCS LLC or George M. Feiger:

George M. Feiger

189 Cliff Road

Wellesley, Massachusetts 02481

Telecopy: (510) 808-2741

With a copy to:

Holme Roberts & Owen LLP

299 South Main Street, Suite 1800

Salt Lake City, Utah 84111-2263

Telecopy: (801) 521-9639

Attention: Stuart A. Fredman

 

45



--------------------------------------------------------------------------------

13.8 Entire Agreement, Etc. This Agreement represents the entire understanding
of the parties hereto with respect to the matters contemplated hereby and
supersedes any and all other oral or written agreements heretofore made. All
terms and previsions of the Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Nothing in this Agreement is intended to confer upon any other Person any rights
or remedies of any nature whatsoever under or by reason of this Agreement.

13.9 Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties. In the event that ZFNB is
acquired in a merger or other business combination and does not exercise its
right to repurchase the outstanding Buy-Back Securities pursuant to Section 10.5
hereto, this Agreement shall be expressly assumed by the surviving entity.

13.10 Survival of Representations and Warranties. The representations and
warranties contained in Articles IV and V hereof shall survive the Closing for a
period of one year.

13.11 Termination. This Agreement shall terminate and cease to be in effect at
such time as PCS LLC no longer beneficially owns any Common Stock.

13.12 Severability. If one or more provisions of this Agreement are determined
to be unenforceable under applicable law, such provisions shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ZIONS BANCORPORATION By  

/s/ Harris H. Simmons

  Name:   Harris H. Simmons   Title:   Chairman, President and Chief Executive
Officer ZIONS FIRST NATIONAL BANK By  

/s/ Doyle L. Arnold

  Name:   Doyle L. Arnold   Title:   Executive Vice President WELMAN HOLDINGS,
INC. By  

/s/ Harris H. Simmons

  Name:   Harris H. Simmons   Title:   Chairman of the Board of Directors PCS
WEALTH MANAGEMENT, LLC By  

/s/ George M. Feiger

  Name:   George M. Feiger   Title:   Managing Member

 

47